UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2814



BARBARA HOFFMAN,

                                              Plaintiff - Appellant,

          versus

MICHAEL HOFFMAN; JOSEPH ROUSE; STATE OF MARY-
LAND; ASSIGNMENT OFFICE OF CIRCUIT COURT, ANNE
ARUNDEL COUNTY; KERRY ANDERSON; DAVID BOWERS;
GALE ANN BELUCCI; RICHARD BACHARACH, M.D.;
DEPARTMENT OF SOCIAL SERVICES; GINGER HOWARD;
INGRID HOFFMAN; SUE HOUSER; PAM ZIOLKOWSKI;
BERNIE DIVVER; EASTERN DISTRICT POLICE DEPART-
MENT OF ANNE ARUNDEL COUNTY; TRACEY AGNEW;
KRYSTLE HOFFMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
3541-AMD)

Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Barbara Hoffman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order dismissing her

complaint pursuant to 28 U.S.C. § 1915(d) (1994), as amended by
Prison Litigation Reform Act of 1996, Pub. L. No. 104-134, 110

Stat. 1321. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Hoffman v. Hoffman, No. CA-96-

3541-AMD (D. Md. Nov. 25, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3